902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnny Eugene HARRIS, Petitioner-Appellant,v.Larry HUFFMAN, Warden;  Mary Sue Terry, Attorney General,Respondents-Appellees.
No. 89-7824.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1990.Decided May 1, 1990.Rehearing and Rehearing In Banc Denied May 22, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A No. 89-389-R)
Johnny Eugene Harris, appellant pro se.
Frank Snead Ferguson, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before K.K. HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Johnny Eugene Harris seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Harris v. Huffman, C/A No. 89-389-R (W.D.Va. Oct. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Harris' reliance on the advice of the institutional attorney does not constitute cause excusing his procedural default because the attorney error occurred during a post-conviction proceeding and there is no constitutional right to effective assistance of counsel in post-conviction proceedings.    See Coleman v. Thompson, No. 89-4002, slip op.  (4th Cir.  Jan. 31, 1990) (to be reported at 895 F.2d 139).  Further, Harris does not show that denial of federal review will result in a fundamental miscarriage of justice.  Id